DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
On page 1 of the Remarks, applicant indicates that the consensus sequence, “LVPP--E ||--T--F”, recited in instant claim 90 is supported throughout the instant specification in at least paragraph [0129] and the sequence listing. An extensive review of the instant USPgPub 20200148725 (of record) shows that "LVPP..." is found in paragraph [0133] and is embedded within (unsearched/ not considered) instant SEQ ID NOs: 88. Upon further exhaustive review of the instant disclosure, sequences possessing the recited formula in claim 90 are found in Figure 4A corresponding to SEQ ID NOs: 88-95; the second page of Figure 16G corresponding to SEQ ID NOs: 1-7 and 70; and Figures 25A-33O corresponding to SEQ ID NOs: 22-43, all of which provide adequate support for the sequence formula recited in newly presented claim 90.     
Specification
The specification is objected to for failing to adhere to the requirements of the sequence rules, see the amino acid residue sequence recited in instant claim 90.  Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification.  Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule.  See 37 CFR § 1.821 (a)-(d) and MPEP § 2422.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 38, 40, 56, 60, and 90 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Settembre et al. (USPgPub 2013/0171185), of record.
Settembre et al. anticipate a chimeric VP1 comprising an S-domain from a first norovirus
and a P domain from a second norovirus, where the first and second noroviruses are selected
from GI.1-GI.5, GII.1-GII.7, and GIV, see claims 1, 4, 6, 8, 10-13, and Table 1, anticipating instant claims 1 and 2. Settembre et al. also anticipate a nucleic acid encoding the chimeric VP1, see claim 23, as required by instant claim 6, and a VLP comprising the chimeric VP1, see claims 14-17, anticipating instant claim 7, that additionally comprises VP2, see paragraph [0069], anticipating instant claim 8. Also see claims 36-44. Claims 18-22 of Settembre et al. anticipate the immunogenic composition comprising the chimeric VP1 and VLP that are combined with a pharmaceutically acceptable carrier or adjuvant, see paragraphs [0154, 0157], anticipating instant
claims 38 and 40. Settembre et al. anticipate inducing a specific immune response against norovirus upon intramuscular, or intranasal administration of the chimeric VP1 and VLPs, see paragraphs [0255, 0256, 0274, and 0275], anticipating instant claims 56 and 60. Figure 8B of Settembre et al. asterisk conserved amino acid residues in various norovirus genotypes, which includes the consensus sequence formula recited in instant claim 90, LVPP--E ||--T--F, see the amplified portion of 8B provided below for convenience:

    PNG
    media_image1.png
    799
    136
    media_image1.png
    Greyscale

Line “Q26” in Figure 8B, depicting an “-S” instead of “--T” is identified in paragraph [0029] of Settembre et al. as norovirus strain GII.10. Line “Alpha 23” depicted in the last line of Figure 8B is the only virus listed as not containing “V”. However, since the majority of sequence alignments comprise the requisite formula recited in claim 90, these residues are evidently conserved and anticipated by the majority of norovirus strains, as evidenced by the sequence alignments of Figure 8B. 
Response to Arguments
 	In reply to the rejection of record, applicant argues that Settembre et al. do not anticipate the instant claims because the ordinary artisan would be required to pick and choose specific S+P combinations recited in claim 1 from the extensive laundry list in Table 1 with an absence of direction.
	Applicant’s arguments and a review of the Settembre et al. have been full considered, but are found unpersuasive. MPEP § 2131.02 (II) states (relevant portions underlined for convenience):
II.    A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED 
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982)
	Applicant asserts that the ordinary artisan is required to rely on hindsight of the instant application to “envisage” the specific S+P combinations recited in claim 1 (of Settembre et al.).
Applicant’s arguments have been fully considered, but are found unpersuasive. Claim 1 of Settembre et al. is drawn to a chimeric VP1 comprising an S-domain from a first norovirus
and a P domain from a second norovirus, anticipating any combination of norovirus. Claims 11 and 12 of Settembre et al. further specify that the second norovirus strain is selected from norovirus genogroups GI, GII, and/or GIV. Claims 8 and 10 of Settembre et al. specifies that the first and second norovirus strain is selected from the strains listed in Table 1, encompassing genotypes GI.1, GI.5, GII.1-GII.5, GII.7, GII.12, GII.13, GII.14, GII.17, and GII.21, recited in instant claim 2. Originally presented claim 1 (presented 09/20/2019) was drawn to a chimeric VP1 comprising an S-domain from a first norovirus and a P domain from a second norovirus, where the first and second norovirus strains were selected from norovirus genogroups GI, GII, and/or GIV. Instant claim 2 requires that the second norovirus strain is selected from GI.1, GI.5, GII.1-GII.5, GII.7, GII.12, GII.13, GII.14, GII.17, and GII.21.  The ordinary artisan, reading Settembre et al. or the instant claims would “at once envisage” the claimed arrangement in Settembre et al. or the instant claims, equally.
 	Applicant argues that the skilled artisan would be required to perform undue experimentation to identify which of the hypothetical chimeras encompassed by Settembre et al. are functional.
	Applicant’s arguments have been fully considered, but are found unpersuasive. ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.") – see MPEP § 2122. Each of the combinations of S-domain and P-domain VP1 chimeras anticipated by Settembre et al., including inferior VP1 chimeras, do not constitute a teaching away from the broader disclosure, see MPEP § 2123. 
For these reasons, the teachings of Settembre et al. anticipate the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648